DETAILED ACTION
1.	The following Office Action is based on the amendment filed on February 4, 2021, having claims 1-30 (non-elected claims 13-23 are withdrawn from consideration). 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0380056 A1).  
For claims 1 and 24, Saur discloses receive a dynamic trigger that indicates that the UE is to monitor for a downlink positioning reference signal from a transmission/reception point (par. 119, when an event occurs (dynamic trigger), the UE receives a common signaling, the UE monitors for PRS transmission);
(pars 134-136, UE calculates reception time difference from timing measurements); and 
transmit a measurement report that indicates the timing measurement (par. 130, UE reports the time difference). 
For claims 2 and 25, Lee discloses the dynamic trigger that is a medium access control (MAC) control element (CE), downlink control information, or both, that indicates that the UE is to monitor for the downlink positioning reference signal (par. 168, DCI)
For claims 3 and 26, Lee discloses receive the dynamic trigger that indicates to monitor for a respective downlink positioning reference signal from each transmission/reception point of a plurality of transmission/reception point (pars 134-136, UE calculates reception time difference from timing measurement from PRS transmission from eNB1 and eNB2).
For claims 4 and 27, Lee discloses generate a respective timing measurement for the respective downlink positioning reference signals, wherein the measurement report indicates at least one of the respective timing measurements (pars 134-136, UE calculates reception time difference from timing measurements; par. 130, UE reports the time difference). 
For claims 5 and 28, Lee discloses receive the dynamic trigger that indicates a positioning reference signal occasion to monitor for the downlink positioning reference signal (pars. 172-173). 
For claim 6, Lee discloses receive the dynamic trigger that indicates that a duration of the positioning reference signal occasion is at least one transmission time interval (par. 119, time resource for PRS signal may be set to a multiple of symbol/mini-slot, etc.).
For claim 7, Lee discloses each transmission time interval of the at least one transmission time interval is a symbol period, a mini-slot, or a slot (par. 119, time resource for PRS signal may be set to a multiple of symbol/mini-slot, etc.).
For claims 8 and 29, Lee discloses receive the dynamic trigger that indicates a defined number of positioning reference signal occasions to monitor for the downlink positioning reference signal (pars. 123-124). 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0380056 A1) in view of Saur et al. (US 2019/0230618 A1). 
For claims 10 and 30, Lee does not expressly disclose transmit a trigger request to the transmission/reception point, wherein the dynamic trigger is received based at least in part on the trigger request. 
Saur, from the same or similar field of endeavor, discloses transmit a trigger request to the transmission/reception point, wherein the dynamic trigger is received based at least in part (par. 66, network entity receives a trigger request from T-UE). Thus, it would have been obvious to one skilled in the art to send the triggering signal based on a trigger request from UE in the communication network of Lee based on teachings of Saur at the time of the invention to initiate monitoring of positioning reference signals.  
For claim 11, Saur discloses the processor is configured receive the dynamic trigger that indicates a muting pattern; and determine to monitor for the downlink positioning reference signal during a downlink positioning reference signal occasion based at least in part on the muting pattern (par. 52, muting pattern is signaled to S-UE; the UE will not monitor for PRS based on muting pattern). 
For claim 12, Saur discloses receive the dynamic trigger that indicates a muting pattern; and determine to skip monitoring for the downlink positioning reference signal during a downlink positioning reference signal occasion based at least in part on the muting pattern (par. 52, muting pattern is signaled to S-UE; the UE will not monitor for PRS based on muting pattern). 
Allowable Subject Matter
6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments, filed February 4, 2021, with respect to the rejection of claims 1-8, 10-12, and 24-30 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2019/0380056 A1). 


Conclusion
See PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471